RECEIVED
UNITED STATES DISTRICT COURT

JUL 1 8 2019 WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION
TONY R. MOORE, CLERK
eS ALEXANDRIA, LOUSanS
EARL SPENCER BOYCE, JR., CIVIL ACTION NO. 1:19-CV-371-P
Petitioner
VERSUS JUDGE DEE D. DRELL
WARDEN, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the § 2241 Petition is DENIED and DISMISSED WITH

PREJUDICE.
yo
THUS DONE AND SIGNED at Alexandria, Louisiana, this _/ 7 day of

Jet ey , 2019.

DEE D. DRELL
UNITED STATES DISTRICT JUDGE
